Mr. Chief Justice Shepard
delivered the opinion of the Court:
The appellee’s application for the registration of “Edelweiss” as a trademark for grape juice, a non-alcoholic beverage, was allowed for publication. The Peter Schoenhofen Brewing Company, appellant, filed an opposition thereto, alleging its long prior uso, and registration of the same word as a trademark for lager beer of its manufacture.
Appellee’s demurrer was sustained and the opposition dismissed on the ground that the goods of the respective parties are not of the same descriptive properties. We concur in this conclusion. Muralo Co. v. National Lead Co. 36 App. D. C. 541, 543; Johnson Educator Food Co. v. Sylvanus Smith & Co. 37 App. D. C. 107; Hump Hairpin Co. v. DeLong Hook & Eye Co. 39 App. D. C. 484, 488.
The decision is affirmed; and the clerk will certify this decision to the Commissioner of Patents. Affirmed.